Russell, J.
1. “Payment of money due to the creditor or Ms authorized or general agent, or one whom the creditor accredits as agent though he may not be so, or to his partner interested with him in the money, shall be good; and if such agent receives property other than money as money, the creditor is bound thereby.” Civil Code (1910), § 4311; McLaugh*647lin v. Blount, 61 Ga. 168; Holmes v. Langston, 110 Ga. 861 (6) (36 S. E. 251). The rule is different as to attorneys at law; they cannot, without special authority, receive anything in discharge of the client’s claim but the full amount in cash. Cjvil Code (1910), .§ 4956.
Decided September 11, 1911.
Complaint; from city court of Abbeville — Judge Nicholson. August 10, 1911.
Hal Lawson, for plaintiff.
2. The judgment of the trial judge, who passed upon all questions, both of law and of fact, is not without evidence to'support it.

Judgment affirmed.